Title: Pardon for Gaude Petit, alias Frederick, 24 July 1816
From: Madison, James
To: 


        
          [24 July 1816]
        
        Whereas it has been represented to me that at a late Court of the United States for the District of Louisiana, Gaude Petit, Alias Frederick, was indicted for Piracy, where upon he was found guilty by the Jury, and condemned by the Court; and whereas it has been represented to me, that this is the first criminal offence with which the said Gaude Petit alias Frederick has ever been charged in the United, States, and it is to be hoped, that it will be the last: Now therefore, be it Known that I, James Madison, President of the United States, in consideration of the premises, and for other good causes me thereunto moving, have pardoned, and do hereby pardon, the offence aforesaid—Willing and requiring, that the said Gaude Petit, alias Frederick, be forthwith discharged and acquitted.
        In Testimony whereof, I have hereunto set my Hand, and caused the seal of the United States to be affixed.
        Done at the City of Washington this Twenty fourth day of July, A.D. one thousand eight hundred and sixteen, and of the Independence of the United States the fortieth.
        
          James MadisonBy the PresidentJas. Monroe, Secretary of State
        
      